
	
		II
		111th CONGRESS
		1st Session
		S. 1480
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Mr. Kohl (for himself,
			 Mr. Feingold, Mr. Kerry, Mr.
			 Durbin, Mr. Begich,
			 Mr. Bingaman, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Child Nutrition Act of 1966 to establish a
		  program to improve the health and education of children through grants to
		  expand school breakfast programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Breakfast and Education
			 Improvement Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress finds that—
				(1)approximately 60
			 percent of students in the United States are eligible to receive free or
			 reduced-price school lunches under the school lunch program established under
			 the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.);
				(2)in fiscal year
			 2008, 8,520,000 students in the United States consumed free or reduced-price
			 school breakfasts provided under the school breakfast program established by
			 section 4 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1773);
				(3)as of the date of
			 enactment of this Act, approximately 83 percent of all public schools in the
			 United States provide 9,500,000 school breakfasts each year under the program
			 established by section 4 of that Act (42 U.S.C. 1773) to at least 130,000
			 students;
				(4)less than ½ of
			 the low-income students who participate in the school lunch program also
			 participate in the school breakfast program;
				(5)many students who
			 are eligible for reduced-price breakfasts and lunches can afford only 1 of
			 those meals per day;
				(6)almost 17,000
			 schools that participate in the school lunch program do not participate in the
			 school breakfast program;
				(7)as of August
			 2008, over 13,000,000 children, or 18 percent of all children, in the United
			 States were living in poverty, and, in 2007, and 11 percent of households in
			 the United States were food insecure;
				(8)missing breakfast
			 and the resulting hunger has been shown to lower the ability of children to
			 learn and hinder academic performance;
				(9)Provision 2 as
			 established under subsections (b) through (k) of section 245.9 of title 7, Code
			 of Federal Regulations (or successor regulations), reduces application and
			 administrative burdens for schools that provide universal free meals;
				(10)schools electing
			 to implement school breakfast programs face significant hurdles, such as
			 start-up costs and lack of participation, that require various additional
			 resources for the best solution;
				(11)school districts
			 that are participating in the Provision 2 option described in paragraph (9)
			 have found that the school districts can often provide universal free breakfast
			 in schools with as little as 60 to 75 percent of students who are eligible for
			 free and reduced-price school meals due to the savings realized from reduced
			 administrative costs and improved economies of scale;
				(12)studies suggest
			 that eating breakfast closer to class and test-taking time improves student
			 performance on standardized tests relative to students who skip breakfast or
			 have breakfast at home;
				(13)studies show
			 that children experiencing hunger are more likely to be hyperactive, absent,
			 tardy, or have behavioral or attention problems;
				(14)students who eat
			 a complete breakfast have been shown to make fewer mistakes and work faster in
			 math exercises than those who eat a partial breakfast;
				(15)eating school
			 breakfast has been shown to improve math grades, attendance, and
			 punctuality;
				(16)providing
			 breakfast in the classroom has been shown in several instances to improve
			 attentiveness and academic performance, while reducing tardiness and
			 disciplinary referrals;
				(17)providing
			 universal free breakfast, especially in the classroom, has been shown to
			 significantly increase school breakfast participation rates and decrease
			 absences and tardiness;
				(18)studies suggest
			 that children who eat breakfast have more adequate nutrition and intake of
			 nutrients, such as calcium, fiber, protein, and vitamins A, E, D, and
			 B6;
				(19)studies suggest
			 that some students who participate in the school breakfast program or other
			 nutrition programs have a lower body mass index and risk of being overweight;
			 and
				(20)use of local
			 produce—
					(A)reduces
			 dependence on foreign oil by reducing fuel consumption rates associated with
			 the production or transportation of fruits and vegetables; and
					(B)can help to
			 improve the ability of individuals using the procurement system to provide
			 education on nutrition, farming, sustainability, energy efficiency, and the
			 importance of local purchases to the local economy.
					(b)PurposeThe
			 purpose of this Act is to improve student learning and the classroom
			 environment through expanded and improved school breakfast programs,
			 particularly universal programs provided during the school day.
			3.Grants for
			 expansion of school breakfast programs to improve health and education of
			 childrenThe Child Nutrition
			 Act of 1966 (42 U.S.C. 1771 et seq.) is amended by adding at the end the
			 following:
			
				23.Grants for
				expansion of school breakfast programs to improve health and education of
				children
					(a)Definition of
				qualifying schoolIn this section, the term qualifying
				school means a school providing elementary or secondary education at
				least 65 percent of the students of which are eligible for free or
				reduced-price school lunches under the school lunch program established under
				the Richard B. Russell National School Lunch
				Act (42 U.S.C. 1751 et seq.).
					(b)EstablishmentThe
				Secretary shall establish a program under which the Secretary shall provide
				grants, on a competitive basis, to local educational agencies or State
				educational agencies for use in accordance with this section.
					(c)Grants to local
				educational agencies or State educational agenciesThe amount of
				grants provided by the Secretary to local educational agencies or State
				educational agencies for a fiscal year under this section shall not exceed the
				lesser of—
						(1)the product
				obtained by multiplying—
							(A)the number of
				qualifying schools receiving subgrants or other benefits under subsection (d)
				for the fiscal year; and
							(B)the maximum
				amount of a subgrant provided to a qualifying school under subsection
				(d)(3)(B); or
							(2)$2,000,000.
						(d)Subgrants to
				qualifying schools
						(1)In
				generalA local educational agency or State educational agency
				receiving a grant under this section shall use funds made available under the
				grant to award subgrants to individual or groups of qualifying schools to carry
				out activities in accordance with this section.
						(2)State and
				district supportA local educational agency or State educational
				agency may allocate a portion of each subgrant to support State or local
				educational agency activities in support of qualified schools for which it is
				more efficient or appropriate to support the activities in a centralized
				manner.
						(3)Amount;
				term
							(A)In
				generalExcept as otherwise provided in this paragraph, a
				subgrant provided by a local educational agency or State educational agency to
				a qualifying school under this section shall be in such amount, and shall be
				provided for such term, as the local educational agency or State educational
				agency, respectively, determines appropriate.
							(B)Maximum
				amountThe amount of a subgrant provided by a local educational
				agency or State educational agency to a qualifying school under this subsection
				shall not exceed—
								(i)$50,000 for a
				single fiscal year; or
								(ii)$100,000 for all
				fiscal years.
								(C)Maximum grant
				termA local educational agency or State educational agency shall
				not provide subgrants to a qualifying school under this subsection for more
				than 5 fiscal years.
							(e)PreferenceIn
				providing grants and subgrants under this section, the Secretary, a local
				educational agency, and a State educational agency shall give priority to
				qualifying schools—
						(1)in which 75
				percent or more of the students of which are eligible for free or reduced-price
				school lunches under the school lunch program established under the Richard B.
				Russell National School Lunch Act (42
				U.S.C. 1751 et seq.); and
						(2)that
				demonstrate—
							(A)an intent to use
				the grants or subgrants to establish or support connections between the
				qualifying schools and local agricultural producers and food providers;
							(B)that the
				qualifying schools have established, or intend to establish, a universal free
				breakfast program; or
							(C)that the
				qualifying schools have considered, or intend to establish, service methods
				that make breakfast a part of the school day.
							(f)Best
				practicesPrior to awarding grants under this section, the
				Secretary shall make available to State educational agencies information
				regarding the most effective mechanisms by which to increase school breakfast
				participation among eligible children at qualifying schools.
					(g)Application
						(1)In
				generalTo be eligible to receive a grant under this section, a
				local educational agency or State educational agency shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(2)AdministrationIn
				carrying out this section, the Secretary shall—
							(A)develop an
				appropriate application process; and
							(B)advertise the
				availability of funds under this section to qualified schools, local
				educational agencies, and State educational agencies.
							(h)Use of
				funds
						(1)In
				generalA qualifying school may use a grant provided under this
				section—
							(A)to establish,
				promote, or expand a school breakfast program of the qualifying school under
				this section, which shall include a nutritional education component;
							(B)to increase the
				quantity of local or fresh food available under the school breakfast program of
				the qualifying school under this section;
							(C)to provide
				nutritional education materials to students;
							(D)to extend the
				period during which school breakfast is available at the qualifying
				school;
							(E)to provide school
				breakfast to students of the qualifying school during the school day;
							(F)to increase
				participation in the school breakfast program, including through a universal
				free breakfast program;
							(G)to compensate for
				receipts no longer collected from reduced and paid breakfasts when operating a
				universal free breakfast program;
							(H)to provide to
				students first-hand knowledge of food systems, including through—
								(i)occasional
				activities, such as inviting agricultural producers to speak at the qualifying
				school or offering student field trips to local agricultural projects;
								(ii)integrating food
				system information into the curriculum (including mathematics and science
				classes) of the qualifying school; or
								(iii)collaborating
				with nutrition experts, food banks, nonprofit organizations, and local farms to
				develop and integrate relevant service-learning opportunities into classroom
				instruction; or
								(I)to collaborate
				with local institutions of higher education or other research entities
				(including hunger advocacy entities)—
								(i)to compile data
				and reports relating to the school breakfast program of the qualifying school;
				and
								(ii)to submit the
				data and reports to the Secretary.
								(2)RequirementEach
				activity of a qualifying school under this subsection shall be carried out in
				accordance with applicable nutritional guidelines and regulations issued by the
				Secretary.
						(i)Maintenance of
				effortGrants made available under this section shall not
				diminish or otherwise affect the expenditure of funds from State and local
				sources for the maintenance of the school breakfast program.
					(j)Reports
						(1)In
				generalThe Secretary, in consultation with local educational
				agencies, State educational agencies, and qualifying schools that receive
				grants and subgrants under this section, shall submit to Congress an annual
				report describing the impact of the school breakfast programs of the qualifying
				schools on and classroom performance and environment.
						(2)Data
				collectionThe Secretary shall provide guidance and minimum
				standards for data collection to grant recipients and any collaborating local
				institutions of higher education or research entities as necessary to ensure
				that annual reports under this section are able to provide an adequate
				qualitative and quantitative evaluation of the grant impacts.
						(k)EvaluationNot
				later than 180 days before the end of a grant term under this section, a local
				educational agency or State educational agency that receives a grant under this
				section shall—
						(1)evaluate whether
				electing to provide universal free breakfasts under the school breakfast
				program in accordance with Provision 2 as established under subsections (b)
				through (k) of section 245.9 of title 7, Code of Federal Regulations (or
				successor regulations), would be cost-effective for the qualified schools based
				on estimated administrative savings and economies of scale; and
						(2)submit the
				results of the evaluation to the Secretary.
						(l)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as are necessary for each of fiscal years 2010
				through
				2014.
					.
		
